—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered April 8, 1994, which, inter alia, granted plaintiffs motion for summary judgment and order and judgment (one paper), entered January 24, 1995, awarding plaintiff $172,338.25, unanimously affirmed, without costs.
The IAS Court properly granted plaintiff summary judgment on the issue of liability for unpaid rents which accrued subsequent to the plaintiff’s possession of the demised premises under the written commercial lease between the plaintiff, as landlord, and the partnership law firm of Pepper, Holtzman and Ullman, as tenant, for the subject premises. Defendant, as an acknowledged partner of the partnership law firm that leased the subject premises, is liable for the whole amount of every debt of the partnership, not merely for a proportionate part (Midwood Dev. Corp. v K 12th Assocs., 146 AD2d 754).
*274Neither the stipulation of settlement, dated January 10, 1992, between the plaintiff and partners Holtzman and Ullman, nor the nonpayment dispossess proceeding, evidenced a surrender of the demised premises operating to release defendant from continuing liability under the lease. The "survival of liability” clause in the parties’ lease agreement specifically provided that in the event of a reentry, repossession or termination of the lease prior to the expiration date thereof, the tenant remained liable, at the option of landlord, for, inter alia, any rent and additional rent reserved for the balance of the term (Halpern v Bargans, 46 AD2d 657).
We have reviewed defendant’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Ross, Nardelli and Tom, JJ.